10-2244-ag
Reddi v. Holder
                                                                                BIA
                                                                          Morace, IJ
                                                                        A097 533 856
                   UNITED STATES COURT OF APPEALS
                       FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of
New York, on the 29th day of March, two thousand twelve.

PRESENT:
         ROSEMARY S. POOLER,
         RICHARD C. WESLEY,
         GERARD E. LYNCH,
             Circuit Judges.
______________________________________

MARDAI REDDI,
         Petitioner,

                                                        10-2244-ag
                  v.                                    NAC

ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
______________________________________

FOR PETITIONER:                Indra Pal, Brooklyn, NY.
FOR RESPONDENT:                Tony West, Assistant Attorney
                               General; Michelle G. Latour,
                               Assistant Director; Nairi S.
                               Gruzenski, Trial Attorney, Office of
                               Immigration Litigation, Civil
                               Division, United States Department
                               of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner, Mardai Reddi, a native and citizen of

Guyana, seeks review of a May 18, 2010, decision of the BIA

affirming the April 14, 2008, decision of Immigration Judge

(“IJ”) Philip Morace denying her application for asylum,

withholding of removal, and relief under the Convention

Against Torture (“CAT”). In re Reddi, No. A097 533 856

(B.I.A. May 18, 2010), aff’g No. A097 533 856 (Immig. Ct.

N.Y. City April 14, 2008).    We assume the parties’

familiarity with the underlying facts and procedural history

of the case.

    Under the circumstances of this case, we review the

IJ’s decision as modified by the BIA.     See Xue Hong Yang v.

U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).     We

affirm the agency’s factual findings if they are supported

by substantial evidence.     See Ascencio-Rodriguez v. Holder,

595 F.3d 105, 110 (2d Cir. 2010).

    Reddi does not challenge the agency’s finding that her

asylum claim was untimely or its denial of her CAT claim,

and so she has forfeited review of those claims.       See

                                2
Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7

(2d Cir. 2005).    The remaining claim, for withholding of

removal, was rejected by the BIA for failure to provide

corroborating evidence.    Reddi entirely ignores the

corroboration issue and focuses instead on issues the BIA

did not address.    Indeed, it is not clear that the brief

submitted on Reddi’s behalf was written with her case in

mind; at one point, the brief refers to the ability of

petitioner, who is from Guyana, to “relocate within

Bangladesh.”   In any event, even if we treat the brief as

challenging the BIA’s holding, that challenge fails.

    Although an applicant’s credible testimony alone may be

enough to carry her burden of proof, see 8 C.F.R. §

208.13(a), an IJ may nonetheless require that her testimony

be corroborated if one would reasonably expect corroborating

evidence to be available, see 8 U.S.C. § 1158(b)(1)(B)(ii).

“Where the trier of fact determines that the applicant

should provide evidence that corroborates otherwise credible

testimony, such evidence must be provided unless the

applicant does not have the evidence and cannot reasonably

obtain the evidence.”     Id.; see id. § 1231(b)(3)(C)

(incorporating this standard, by reference, in the rules

governing withholding of removal); Chuilu Liu v. Holder, 575

F.3d 193, 196-98 (2d Cir. 2009).

                                3
    The agency reasonably found that Reddi’s testimony

required corroborating evidence because it was lacking in

specific detail.   Although Reddi testified that she was an

active member of the People’s Progressive Party (“PPP”) in

Guyana and was targeted by the opposing People’s National

Congress (“PNC”), she could not articulate the goals,

platform, or policies of either party.     Moreover, her

testimony was inconsistent with her airport interview and

her written application, as she testified that the

persecution she suffered took place in 2001, while she

stated in her airport interview and application for relief

that all of those events took place in 2000.     See 8 U.S.C.

§§ 1158(b)(1)(B)(ii), 1231(b)(3)(C).     Given these problems

with the testimony, the agency reasonably concluded that

corroborating evidence was required.

    Moreover, the record provides substantial evidence

supporting the agency’s determination that the corroborating

evidence was reasonably available.     The agency identified

letters, statements, membership cards, or other

documentation of her membership or work in the PPP, medical

records or other documentation of her injuries, or letters

or statements from her mother, sons, or siblings, or other

supporting documentation of the alleged break-in of her

                              4
home, her hiding from the PNC, or the shooting of her

neighbor’s, as reasonably available corroborating evidence.

As Reddi testified that she was an active member of the PPP,

she received medical treatment after she was thrown from a

car in April 2001 and informed her mother of the incident,

her mother was with her at the time of the shooting, her

sons (including one son now in the United States) were with

her at the time of the break-in, she informed her mother and

her siblings about all of these incidents, and at least one

sibling lived in New York, she could have presented evidence

to corroborate her claim.   See Chuilu Liu, 575 F.3d at 196-

99.   The agency reasonably declined to accept Reddi’s

explanations for the lack of evidence, as she testified that

she never asked anyone in the PPP or any member of her

family to write a statement.   See 8 U.S.C. § 1252(b)(4)

(providing that “[n]o court shall reverse a determination

made by a trier of fact with respect to the availability of

corroborating evidence . . . unless the court finds . . .

that a reasonable trier of fact is compelled to conclude

that such corroborating evidence is unavailable.”).

      For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

                               5
is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             6